
	
		II
		110th CONGRESS
		2d Session
		S. 3121
		IN THE SENATE OF THE UNITED STATES
		
			June 12, 2008
			Mr. Nelson of Nebraska
			 (for himself, Mr. Roberts,
			 Mr. Crapo, Mr.
			 Bayh, and Mr. Lugar)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow the
		  Secretary of the Treasury to waive the penalties for failure to disclose
		  reportable transactions, and for other purposes.
	
	
		1.Waiver and modification of
			 penalties for failure to disclose reportable transactions
			(a)In
			 generalSubsection (d) of section 6707A of the Internal Revenue
			 Code of 1986 (relating to authority to rescind penalty) is amended to read as
			 follows:
				
					(d)Authority To
				rescind or waive penalty
						(1)In
				generalThe Secretary may rescind or waive all or any portion of
				any penalty imposed by this section with respect to any violation if—
							(A)there was
				reasonable cause for the violation and the taxpayer acted in good faith,
				or
							(B)rescinding or
				waiving the penalty would promote compliance with the requirements of this
				title and effective tax administration.
							(2)No judicial
				appealNotwithstanding any other provision of law, any
				determination under this subsection may not be reviewed in any judicial
				proceeding.
						(3)RecordsIf
				a penalty is rescinded or waived under paragraph (1), the Secretary shall set
				forth in writing the opinion of the Secretary with respect to the
				determination, including—
							(A)a statement of
				the facts and circumstances relating to the violation,
							(B)the reasons for
				the rescission or waiver, and
							(C)the amount of the
				penalty rescinded or
				waived.
							.
			(b)Conforming
			 amendmentSubsection (c) of section 6707 of the Internal Revenue
			 Code of 1986 (relating to rescission authority) is amended to read as
			 follows:
				
					(c)Rescission
				authority
						(1)In
				generalThe Commissioner of Internal Revenue may rescind all or
				any portion of any penalty imposed by this section with respect to any
				violation if—
							(A)the violation is
				with respect to a reportable transaction other than a listed transaction,
				and
							(B)rescinding the
				penalty would promote compliance with the requirements of this title and
				effective tax administration.
							(2)No judicial
				appealNotwithstanding any other provision of law, any
				determination under this subsection may not be reviewed in any judicial
				proceeding.
						(3)RecordsIf
				a penalty is rescinded under paragraph (1), the Commissioner shall place in the
				file in the Office of the Commissioner the opinion of the Commissioner with
				respect to the determination, including—
							(A)a statement of
				the facts and circumstances relating to the violation,
							(B)the reasons for
				the rescission, and
							(C)the amount of the
				penalty
				rescinded.
							.
			(c)Effective
			 dateThe amendments made by this section shall apply to penalties
			 assessed after January 1, 2008.
			
